DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/18/2022 is/are being considered by the examiner.
Claims 1-19 are pending:


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 112f interpretation have been fully considered. 
Applicant asserts, page 5-6, “sealing element” has sufficient structural limitations to perform the corresponding functional language.
The office respectfully disagrees. The application of the term “element” has invoked a nonce term that leads to the phrase “means for sealing” to be an equivalent reading of the cited limitation of “sealing element”. Applicant’s discussion regarding that terms that are named by the function do not invoke an interpretation under 35 USC 11f, for example “a filter”, would have been persuasive if the claim language recited “a seal” as opposed to the presented “a sealing element”, as the former hypothetical recitation would be understood by one of ordinary skill in the art to reference a particular structure, while the latter actually present in the claim language clearly invokes interpretation under 35 USC 112f as being an equivalent reading to “means for sealing”.


The office notes that the duplicate claim warning remains, and that applicant provided no comment on the warning.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Jones (US 5,752,802) have been fully considered and are persuasive.  The 35 USC 102 art rejection of record has been withdrawn. 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“sealing element” first recited in claim 1, 11
Corresponding structure:
Seal as informed by seal 240 of Fig8 and the corresponding discussion
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 11
L4, amend “the combustion section” correct the clear typo and to properly indicate antecedent basis and to greatly improve claim clarity
Appropriate correction is required.


Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2015/0030438).
Claim 1
Takahashi discloses:
“A variable guide vane assembly (Fig2/4, variable vane 56; Abstract) for a machine defining a core air flowpath (best seen Fig1/2), the variable guide vane assembly comprising: 
an airfoil band defining a surface exposed to the core air flowpath (Fig4, horizontal wall surface of casing 54), wherein the airfoil band comprises a cavity (casing groove 98) defining an inner surface (inner surface of groove and thrust washer 82);
an airfoil comprising a first end (radially outer end of variable vane 56) and a second end opposite the first end (radially inner end of variable vane 56), the airfoil extending along an axis between the first end and the second end (airfoil 72) and being moveable about the axis relative to the airfoil band (variable vane 56, pivot axis of stem 94; Para49); and 
a sealing element (o-ring 92) positioned at the first end to contact and form a seal between the first end of the airfoil and the inner surface of the cavity of the airfoil band (Fig4; Para49/50).”
Claim 2
Takahashi discloses: “The variable guide vane assembly of claim 1, wherein the first end of the airfoil includes an outer surface along a radial direction (best seen Fig4, base 81), and wherein the sealing element is configured to contact and to form a seal between the outer surface of the first end of the airfoil and the surface of the airfoil band (best seen Fig4; Para49/50).”
Claim 3
Takahashi discloses: “The variable guide vane assembly of claim 1, wherein the first end of the airfoil defines a channel for at least partially receiving the sealing element (best seen Fig4, groove 93a).”
Claim 4
Takahashi discloses: “The variable guide vane assembly of claim 1, wherein the machine is a gas turbine engine (Fig1/2; Para2).”
Claim 7
Takahashi discloses: “The variable guide vane assembly of claim 1, wherein the airfoil extends between a leading edge and a trailing edge (best seen Fig2/4), and wherein the sealing element extends along a length of the airfoil between the leading edge and the trailing edge (best seen Fig4).”
Claim 8
Takahashi discloses: “The variable guide vane assembly of claim I, wherein the sealing element extends from a location forward of the axis to a location aft of the axis (best seen Fig4).”
Claim 9
Takahashi discloses: “The variable guide vane assembly of claim 1, wherein the airfoil band is an outer airfoil band (casing 54).”
Claim 10
Takahashi discloses: “The variable guide vane assembly of claim 9, wherein the sealing element is located inward of the surface of the airfoil band along a radial direction (Fig4).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-6, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0030438) in view of Jones (JS 5,752,802).
Claim 5
Takahashi discloses the arrangement of claim 4.
Takahashi is silent to the application of the variable stator vane of the compressor to the turbine section.
Jones teaches (C4L20-23, Fig1/9) that applying sealing features of a variable stator vane within the compressor or high pressure turbine section of a gas turbine engine are known in the art variations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the variable vane arrangement of Takashi from the compressor section to be located within the high pressure turbine section of the gas turbine of Takashi, as Jones teaches that adapting variable vane arrangements between the compressor section and the high pressure turbine section is a known in the art modification, and such a modification would be performed with the reasonable expectation of successfully providing a sealed variable turbine stator vane as Jones teaches that such a modification is known in the art.
Claim 6
The modified arrangement of Takahashi by the teachings of Jones discloses: “The variable guide vane assembly of claim 4, wherein the airfoil is a variable stator vane configured for a high pressure turbine of a turbine section of the gas turbine engine (limitation is within the scope of the modification as discussed in claim 5).”
Claim 11
The modified arrangement of Takahashi by the teachings of Jones discloses: 
“A gas turbine engine comprising: 
a compressor section (Takahashi: Fig1, compressor 1); 
a combustion section (Takahashi: Fig1, combustor 2); and 
a turbine section (Takahashi: Fig1, turbine 3), wherein
the compressor section, combustion section, and the turbine section are in serial flow order (Takahashi: Fig1, Para20) and define at least in part a core air flowpath (Takahashi: flowpath 11), the turbine section comprising a variable guide vane assembly (limitation is within the scope of the modification as discussed in claim 5) comprising 
an airfoil band defining a surface exposed to the core air flowpath (Takahashi: Fig4, horizontal wall surface of casing 54), wherein the airfoil band comprises a cavity (Takahashi: casing groove 98) defining an inner surface (Takahashi: inner surface of groove and thrust washer 82);
an airfoil comprising a first end (Takahashi: radially outer end of variable vane 56) and a second end opposite the first end (Takahashi: radially inner end of variable vane 56), the airfoil extending along an axis between the first end and the second end (Takahashi: airfoil 72) and being moveable about the axis relative to the airfoil band (Takahashi: variable vane 56, pivot axis of stem 94; Para49); and 
a sealing element (Takahashi: o-ring 92) positioned at the first end to contact and form a seal between the first end of the airfoil and the surface of the airfoil band (Takahashi: Fig4; Para49/50).”
Claim 12
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the first end of the airfoil includes an outer surface along a radial direction (Takahashi: best seen Fig4, base 81), and wherein the sealing element is configured to contact and to form a seal between the outer surface of the first end of the airfoil and the surface of the airfoil band (Takahashi: best seen Fig4; Para49/50).”
Claim 13
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 1 1, wherein the first end of the airfoil defines a channel for at least partially receiving the sealing element (Takahashi: best seen Fig4, groove 93a).”
Claim 14
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the airfoil is a variable stator vane configured for a turbine section of the gas turbine engine (limitation is within the scope of the modification as discussed in claim 5).”
Claim 15
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the airfoil is a variable stator vane configured for a high pressure turbine of a turbine section of the gas turbine engine (limitation is within the scope of the modification as discussed in claim 5).”
Claim 16
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the airfoil extends between a leading edge and a trailing edge (Takahashi: best seen Fig2/4), and wherein the sealing element extend along a length of the airfoil between the leading edge and the trailing edge (Takahashi: best seen Fig4).”
Claim 17
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the sealing element extends from a location forward of the axis to a location aft of the axis (Takahashi: best seen Fig4).”
Claim 18
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 11, wherein the airfoil band is an outer airfoil band (Takahashi: casing 54).”
Claim 19
The modified arrangement of Takahashi by the teachings of Jones discloses: “The gas turbine engine of claim 18, wherein the sealing element is location inward of the surface of the airfoil band along a radial direction (Takahashi: Fig4).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745